  Case 3:18-bk-33381-SHB         Doc 111 Filed 05/21/19 Entered 05/21/19 14:13:25             Desc
                                  Main Document    Page 1 of 3




SO ORDERED.
SIGNED this 21st day of May, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




       ________________________________________________________________


                    IN THE UNITED STATES BANKRUPTCY COURT FOR
                         THE EASTERN DISTRICT OF TENNESSEE

          IN RE:

          Mary Sue Weaver                                            Case No. 18-33381-SHB

                 Debtor.                                             Chapter 13


                                               ORDER


          This matter having come before this Honorable Court, and the Court is in the opinion that

   it is well founded, it is thereby ORDERED that Claim #8-1 filed by Jeff Mellencamp, dba

   Millwood Specialty Flooring in the amount of $90,458.08 is stricken in its entirety.

                                                  ###

   APPROVED FOR ENTRY:

   WILLIAM E. MADDOX, JR., LLC

   s/ William E. Maddox, Jr.
   William E. Maddox, Jr. BPR #017462
   William E. Maddox, Jr. LLC
   Attorney at Law
Case 3:18-bk-33381-SHB   Doc 111 Filed 05/21/19 Entered 05/21/19 14:13:25   Desc
                          Main Document    Page 2 of 3


 Attorney for Debtor
 P.O. Box 31287
 Knoxville, TN 37930
 Phone: (865) 293-4953
Case 3:18-bk-33381-SHB         Doc 111 Filed 05/21/19 Entered 05/21/19 14:13:25          Desc
                                Main Document    Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I certify that the foregoing Withdraw of Document was served on the following
 via the Court’s Electronic Case Filing:

 Office of the United States Trustee
 800 Market Street, Suite 114
 Knoxville, TN 37902

 Gwendolyn M. Kerney
 Chapter 13 Trustee
 PO Box 228
 Knoxville, TN 37901

                                                   s/ William E. Maddox, Jr.
                                                   William E. Maddox, Jr. BPR# 017462
                                                   William E. Maddox, Jr. LLC
                                                   P.O. Box 31287
                                                   Knoxville, TN, 37930
                                                   (865) 293-4953
                                                   wem@billmaddoxlaw.com
